Detailed Action

►	Claim(s) 1 as presented in the paper(s) filed 24 SEP 2019 is/are pending.

► 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

►	New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Fig. 1A-1B show nucleic acid sequences which should be accompanied by their corresponding SEQ ID NOs.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

● Amended Drawings are required or the applicant can amend the specification to identify the nucleic acid molecules shown in Fig. 1A-1B (e.g. para 8 could be amended). Otherwise, this application complies with the Sequence Rules.  


Improper Information Disclosure Statement

►	The listing of references in the specification, e.g. paras 199-251 and paras 298-311, is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


35 U.S.C. 102 

►	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that may form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


35 U.S.C. 103 

►	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


►	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




Claim Rejection(s) under 35 U.S.C. 103 

►	Claim 1  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Todd et al. [US2014/0017669 – hereinafter “Todd”] in view of  Boge et al. [US 20060121544 – hereinafter “Boge”].

Claim 1 is drawn to a system comprising:
a first oligonucleotide covalently attached to a long-lifetime luminophore with an emission lifetime of at least one millisecond and configured as a donor in a FRET process;
at least a second oligonucleotide complementary to the first oligonucleotide;
at least one fluorescent dye with an emission lifetime of less than 100 nanoseconds configured as an acceptor in the FRET process covalently attached to one of the oligonucleotides; and
optionally, at least one quencher of fluorescence configured as a quencher of the FRET process covalently attached to one of the oligonucleotides,
wherein the system is configured so that an input condition corresponding to the presence or absence of either of one or two oligonucleotide targets complementary to one of the oligonucleotides but distinct from both results in an output condition based on the presence or absence of a FRET process between the a long-lifetime luminophore and the fluorescent dye. 	Todd teach a system comprising most of the limitations of Claim 1. For example,  Todd teach a first oligo covalently attached to fluorophore configured to act as a donor in a FRET process (i.e. note the FAM-6 moiety attached to the 3’ end of the EAS1 oligo shown in Figure 3 A-D).  Todd also teach  a second complementary to the first oligo. Todd further teach at least one fluorescent dye (e.g. IAbFQ with an emission lifetime of less than 100 nanoseconds), configured as an acceptor in a FRET process at the  end opposite the fluorophore. Todd also teach  the optional limitation, note at least the Black Hole quencher attached to the EAS2 oligo in Figure 3A.  Finally, Todd   teach that their system is configured so that an input condition corresponding to the presence or absence of either of one or two oligonucleotide targets complementary to one of the oligonucleotides but distinct from both results in an output condition based on the presence or absence of a FRET process between a FRET donor and a Black Hole fluorescent quencher dye.(i.e, acceptor)).  That said, Todd does not teach that the donor should or could be a long-lifetime luminophore with an emission lifetime of at least one millisecond, rather as noted above Todd teach the use of FAM-6 as the donor moiety. However, such donor moieties and their use in a FRET based assays with “short lifetime” fluorescent dyes (e.g. FAM, TAMARA or Cy5), including time-gated fluorescence intensity measuring assays, were known prior to the instant invention as evidenced by at least Boge, see at least the abstract. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to substitute the donor moiety of Boge for the donor of Todd.  Please note that substitution of one known second  method/reagent with known properties for a first  known method/reagent with  known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).Conclusion

C.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov
Examiner Search Notes

20-21 OCT 2021 - ECW

Databases searched: USPATFULL, USPG-PUBS, JAPIO and EUROPATFULL via EAST 
& CAplus, Medline and BIOSIS via STNext; and Google Scholar (note the search terms used below)

Reviewed the parent(s), if any, and any search(es) performed therein : see the BIB data sheet 

Reviewed, the search(es), if any,  performed by prior examiners including any international examiners.

  
Planned Search 

Search terms:

All Inventor(s) e.g. Medintz  I?/au 

Logic (gate? Or circuit?)
Long-lifetime luminophore$
terbium ot Tb or europium or Eu 
Luminescent  lanthanide complex?
Emission lifetime
FRET or energy transfer
Donor$ or reporter$ or Acceptor$ or quencher$ 
Black hole quencher or  IABFQ
Alexa Fluor$ or A488 or A546 or A647
Oligonucleotide$ or probe$
Molecular beacon$
Hybridization beacon$
Toe-hold
Strand displacement

►	See the Examiner’s EAST  and STN  search notes/strategy in IFW.
►	The Best prior Art was found upon consideration of the EAST search 22 APR 2020.